Case 2:18-cv-14005-MVL-KWR Document 121 Filed 02/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

MELISSA RIVERA AND CIVIL ACTION NO: 18-14005
RICARDO SILVA SR.
VERSUS HONORABLE MARY ANN

JENNIFER ROBINSON AND. HER INSURER,
STATE FARM MUTUAL INSURANCE
COMPANY, CHURCH OF THE KING,
INCORPORATED, D/B/A/ A/K/A/ CHURCH * MAGISTRATE JUDGE
OF THE KING AND ITS INSURER, CHURCH * KAREN WELLS ROBY
MUTUAL INSURANCE COMPANY *

RRA EER ER KERR RK ERR ERR ER ERE KERR RRR RRR RRR RR RRR KKK RE KERR

MOTION TO ENROLL ADDITIONAL COUNSEL OF RECORD

*

*

*

*

* VIAL LEMMON
* . .

*

*

On Motion of Plaintiffs, Melissa Rivera and Ricardo Silva Sr., and on suggesting
to the Court that it desires to enroll as additional counsel of record Callan Johns and

Peyton Bowman of The Law Office of Glenn McGovern.

WHEREFORE, Plaintiffs respectfully requests that the Court enroll Callan Johns

and Peyton Bowman as attorneys of record in this matter.

Respectfully submitted,

/s/ Callan J. Johns

Callan J. Johns (La. Bar #38788)
Law Office of Glenn C. McGovern Corp.
Mailing Address:

P.O. Box 516

Metairie, Louisiana 70004-0516
Physical Address:

2901 Division Street, Suite 201
Metairie, Louisiana 70002
Telephone: (504) 456-3610
Facsimile: (504) 456-3611

Email: callan@glennmcgovern.com

 
Case 2:18-cv-14005-MVL-KWR Document 121 Filed 02/20/20 Page 2 of 2

/s/ Peyton M. Bowman
Peyton M. Bowman (La. Bar #38679)

Law Office of Glenn C. McGovern Corp.
Mailing Address:

P.O. Box 516

Metairie, Louisiana 70004-0516

Physical Address:

2901 Division Street, Suite 201
Metairie, Louisiana 70002

Telephone: (504) 456-3610

Facsimile: (504) 456-3611

Email: peyton@glennmcgovern.com

/s/ Glenn C. McGovern

Glenn C. McGovern T.A.(La. Bar #9321)
Mailing Address:

P.O. Box 516

Metairie, Louisiana 70004-0516
Physical Address:

2901 Division Street, Suite 201
Metairie, Louisiana 70002
Telephone: (504) 456-3610
Facsimile: (504) 456-3611
Email: gemcg@mac.com

ATTORNEYS FOR PLAINTIFF,
Melissa Rivera and Ricardo Silva Sr,

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing pleading has been served on counsel
for defendants by email, facsimile and by placing same in the U.S. Mail this 20th day of
February, 2020.

/s/ Glenn C. McGovern
Glenn C. McGovern
